         Case 1:90-cr-00913-LAP Document 564 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                     90 Cr. 913
    -versus-
                                                        ORDER
TIMOTHY FRAZIER,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Government shall respond by letter no later than June

26, 2020 to Mr. Frazier’s request for a hearing (dkt. no. 561).


SO ORDERED.

Dated:     June 19, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
